Citation Nr: 1734596	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969. The Veteran served in combat in the Republic of Vietnam and was awarded the Purple Heart and other Vietnam service medals for his valiant service.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for PTSD, with an initial disability rating of 30 percent. A Notice of Disagreement was filed in May 2014. A Statement of the Case was issued in September 2014. A substantive appeal (VA Form-9) was filed in November 2014. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in February 2017. The RO granted the increased rating claim in March 2017 and evaluated the Veteran's PTSD as 70 percent disabling. A Supplemental Statement of the Case (SSOC) was issued in March 2017.  The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment with deficiencies in several areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent disability rating, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In February 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (a) (2016). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9410.

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 70 percent disabling. The pertinent evidence of record during the rating period includes VA and private treatment records and April 2014 and March 2017 VA PTSD examination reports. 

A March 2013 private treatment note indicated that the Veteran was diagnosed with PTSD; mild depressive disorder (MDD), recurrent, moderate; and insomnia. During the Veteran's examination, his wife described the Veteran as depressed due to his PTSD. The Veteran reported trouble sleeping and that he consumed 1-2 alcoholic beverages per day. 

In a January 2014 statement, the Veteran's wife relayed detailed information regarding the Veteran's behavior that she believed plagued him such as: poor concentration, short-term memory loss, difficulty communicating, emotional numbing, sleep disturbance, irritability, isolation, poor self-esteem, being easily startled, poor judgement, and frustration. Specifically, the Veteran's wife averred that the Veteran: did not communicate with her unless she pressed him; was very depressed; defensive; would "shut down;" did not participate in life; and had little regard for his personal hygiene. The wife also stated that the Veteran would get angry whenever she told him that she could smell alcohol on his breath. The wife stated that the Veteran would stumble when walking, dropped things, and slurred his words.

A January 2014 VA treatment note indicated that the Veteran reported a history of drug use, which included marijuana, cocaine, mushrooms, mescaline, and LSD. The Veteran did not report suicidal or homicidal ideation. The Veteran's wife reiterated her belief that the Veteran was depressed and the he did not like going out and being social.

During an April 2014 VA substance abuse treatment program consultation, the Veteran's wife reported that she found the Veteran passed out on garage floor. The Veteran stated that he did not know how long he was out but decided to seek help for substance abuse.  The Veteran reported that he consumed 2 alcoholic beverages per day. The VA examiner noted that the Veteran's recurrent alcohol use resulted in his failure to fulfill major role obligations at work or at home. The examiner also noted that the Veteran gave up or reduced important social, occupational, or recreational activities because of his alcohol use. The Veteran admitted to continued alcohol abuse that the examiner opined was likely to have caused or exacerbated his PTSD, anxiety, and depression.

In April 2014, the Veteran was afforded a VA PTSD examination. The Veteran's PTSD diagnosis was confirmed. The Veteran presented cooperative and pleasant. He appeared to have no problems with regard to routine activities of daily living such as managing his financial affairs and driving. The Veteran's occupational and social impairment manifested as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conservation. His symptoms included: anxiety; mild memory loss, such as forgetting names, directions or recent events; difficulty in establishing and maintaining effective work and social relationships. The Veteran was laid off in 2011 and was not employed during the time of examination. The Veteran reported that he was anxious in crowds, had little interest in routine recreational activities, and preferred to stay home. The Veteran reported that he used hallucinogens for 15 years after discharge from service. At the time of examination, the Veteran reported smoking marijuana approximately every 3 months. The Veteran drank alcohol socially at the VFW, where he had friends and was involved in social activities. The Veteran's wife revealed that the Veteran did not enjoy the activities that she enjoyed. She also reported that they have no sex life. 

An April 2014 VA treatment note indicated that the Veteran was diagnosed with alcohol use disorder continuous and the he met the criteria for severe alcohol use disorder. The therapist's impression was that Veteran appeared motivated to stop drinking to excess to save his marriage. An August 2014 VA treatment note documented the Veteran's MDD, which the examiner described as asymptomatic. The Veteran denied having a depressed mood or suicidal/homicidal ideation. The Veteran reported that his mood had improved "mostly due to quitting alcohol." The Veteran joined an alcohol and drug treatment program and at the time of examination had been sober for 117 days. During a follow-up mental status examination in May 2014, the Veteran's attire and hygiene were appropriate. His speech was normal and his affect was euthymic/congruent with his mood, which was stable and appropriate. The Veteran was alert and oriented to person, place, time and situation. He did not report suicidal/homicidal ideation, audio or visual hallucinations, or delusions. The Veteran's thought process was linear and the content was clear.  The Veteran reported that he had good communication with his family; that he had a support network of family, a sponsor, and a sober network.

During a July 2015 VA examination, the Veteran reported that he was sober for the preceding 14 months. An October 2015 VA treatment note indicated the Veteran reported depression and difficulty opening up to people. He denied any suicidal thoughts/ideations and admitted that he was not being treated by a mental health professional but wanted to begin treatment. In a November 2015 statement, the Veteran's representative claimed that the Veteran's suicidal risk factor of 11 out of 24 was more indicative of suicidal ideation. 

In March 2017, the Veteran was afforded a VA PTSD examination. The Veteran presented alert and oriented to person, place, and time. The Veteran was appropriately groomed. His speech and eye contact were within normal limits and he interacted in a logical, coherent, and cooperative fashion. The Veteran's affect was dysphoric. The mental health examination revealed occupational and social impairment with reduced reliability and productivity. The Veteran's symptoms included: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work life setting; feelings of guilt or worthlessness. The Veteran described his mood as depressed "24 hours a per day" with low energy. He also complained that his sleep was poor. The Veteran described his concentration as fair. The Veteran revealed passive suicidal ideation a few times per week but did not show signs of thought disorder, hallucinations or delusions. The Veteran reported that he was able to manage his financial affairs.  The Veteran reported that he drank 3-4 alcoholic beverages, 4-5 times a week and used marijuana once per week for the preceding 5 years.

After carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD has not more nearly approximated the criteria for a higher rating of 100 percent under DC 9411. The probative medical evidence shows that the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment contemplated by a 70 percent rating, rather than total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name required for a 100 percent evaluation.

The VA PTSD examination reports consistently indicated that the Veteran's service-connected PTSD manifested as occupational and social impairment with reduced reliability and productivity with symptoms such as depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work life setting; feelings of guilt or worthlessness the type, frequency, severity, and duration of which more nearly approximates symptoms which are contemplated by a 70 percent evaluation. The Veteran's symptoms, as found in his private and VA treatment records, in combination with the results of his VA PTSD examinations, indicate that the Veteran is deficient in several areas, including work, social and family settings; however he is not totally impaired.  

Namely, the April 2014 PTSD examination indicated that the Veteran appeared to have no problems with regard to routine activities of daily living such as managing his financial affairs and driving. The Veteran exhibited occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. However, the Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation. The March 2017 examination indicated that the Veteran's response during the mental status examination was careful and consistent. According to the examiner, the Veteran purportedly endorsed several deviant items, which suggested some exaggeration of symptomatology and distress. However, the Veteran reported that he had a good relationship with his 2 adult daughters, that he had a close childhood friend, and that he belonged to the Vietnam Vets of Southern Minnesota, VFW. The Veteran also presented alert and oriented to person, place, and time. The Veteran interacted in a logical, coherent, and cooperative fashion and his affect was dysphoric. The Veteran did not report delusions or hallucinations, a persistent danger to hurting himself or others, disorientation to time or place, or exhibited symptoms that more nearly approximates total occupational and social impairment. 

Although the Veteran's contentions are, but not limited to, that he has depression, anxiety, chronic sleep impairment, low energy, decreased social interactions, avoids crowds, mild memory loss, and has no sexual desire, the type, frequency, severity, and duration of his symptoms more nearly approximate that which are contemplated by a 70 percent evaluation.  With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as depression, anxiety, irritability, decreased social interactions, etc.  However, as to the severity of the Veteran's PTSD the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the greatest weight is placed on the examination findings in regard to the type and degree of the Veteran's impairment.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as 70 percent disabling throughout the appeal period.  As such, the Veteran's lay contentions are not borne out by the more probative medical testing and psychological evaluations conducted to evaluate the Veteran's complaints.  The VA examiners and private physicians have the training and expertise necessary to administer the appropriate tests and/or assessments for a determination of the type and degree of the impairment associated with the Veteran's complaints. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102


ORDER


Entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


